                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

EDWARD BURGESS,

        Plaintiff,
                                                    Case No. 18-cv-527-jdp
   v.

GARY BOUGHTON, MARK KARTMAN,
PHILLIP FREDRICK, JOHN DOE, OFFICER
MCCULLEN, REBECCA FELDMAN-TRACY,
JOLINDA WATERMAN, STACY HOEM,
RUBIN SCOTT, SGT. M. LARSON,
ANGELA MINK, CAPTAIN ESSER,
LT. SCULLION, CAPTAIN HOEPER,
SGT. MCCLAIMANS, MARY LEE,
T-KROENING-SKIME, LT. ATWOOD,
CAPTAIN HANFELD, SGT. GILMAN and
WILLIAM BROWN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                3/6/2020
        Peter Oppeneer, Clerk of Court                     Date
